Citation Nr: 1220625	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  04-07 531A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Education Center located at the Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the eligibility date for benefits under the Montgomery GI Bill beyond February 29, 2008.

(The issues of service connection for posttraumatic stress disorder; service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by joint pain, involving the bilateral shoulders, elbows, knees, wrists, hips, and ankles, and fatigue; an initial rating in excess of 10 percent for joint space narrowing of the right knee; an initial rating in excess of 10 percent for joint space narrowing of the left knee; an initial rating in excess of 30 percent for depressive disorder not otherwise specified; and an initial rating in excess of zero percent for leukocytoclastic vasculitis, will be addressed in a separate decision.)



REPRESENTATION

Appellant (the Veteran) is represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to February 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2008 decision of the VA Education Center, located at the RO in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the VA Form 9, received in October 2009, the Veteran initially marked the box indicated he would like a Board hearing to be conducted in Washington, D.C.  He then marked through that selection and placed a check in the box indicating that he would like a Board hearing to be conducted at his local RO.  To date, a hearing has not been conducted or scheduled on the issue of an extension of the eligibility date for benefits under the Montgomery GI Bill.  Indeed, the VA Form 8, certification of appeal, contains no entry as to whether a hearing was requested.  The Veteran has not withdrawn his request.  

Since such hearings are scheduled by the RO, the case is REMANDED for the following action:

Schedule a Travel Board hearing regarding the issue of an extension of the eligibility date for benefits under the Montgomery GI Bill, in accordance with the docket number of the Veteran's appeal.  The Veteran should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


